Citation Nr: 1219216	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  04-20 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active duty service from February 1963 to December 1966.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2009, the Board affirmed the RO's rating decision denying his aforementioned claims of entitlement to service connection.  The Veteran appealed the Board's March 2009 decision to the Court of Appeals for Veterans Claims (Court).  In an October 2010 Memorandum Decision, the Court vacated the Board's decision as to the issue listed above and remanded the case to the Board for further adjudication consistent with the Memorandum Decision.  

This case was previously before the Board in May 2011, wherein it was remanded for additional due process considerations and development in compliance with the Court's Memorandum Decision.  The case was returned to the Board for appellate consideration.  The Board finds that there has been substantial compliance with the directives of the May 2011 remand, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.


FINDING OF FACT

The Veteran did not have service in the Republic of Vietnam.



CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters dated in August 2003 and April 2009 to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, the April 2009 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claims.  The Veteran has not been examined by VA in connection with his claim.  In this regard, the Board notes that the Veteran alleges that his diabetes mellitus, for which he has sought treatment since 2000, is related to herbicide exposure during service; the Veteran alleges that his diabetes mellitus is related to "service in the Republic of Vietnam" while aboard the USS Kearsage; as the evidence of record demonstrates that the Veteran did not have service in Vietnam, no examination to determine the etiology of the Veteran's diabetes mellitus is required.  Therefore, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to that claim.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Legal Criteria

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Agent Orange

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  Furthermore, the diseases listed at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service connected if this requirement is met, even though there is no record of such disease during service.  They are:  chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), Type-II Diabetes Mellitus, and soft-tissue sarcomas.  38 C.F.R. § 3.309(e).  Ischemic heart disease, Parkinson's disease, hairy cell leukemia, and other chronic B-cell leukemias are also among the diseases listed in 38 C.F.R. § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  A presumption of service connection based on exposure to herbicides is not warranted, however, for any condition for which the Secretary of VA has not specifically determined a presumption of service connection is warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).  

Analysis

The Board notes that, the Veteran, in multiple written statements, alleges entitlement to service connection for diabetes mellitus on a presumptive basis, as a result of Agent Orange exposure.  As such, the Board will limit its discussion to presumptive service connection and will not address this claim on the basis of direct service connection.

The Board acknowledges that the Veteran was diagnosed with diabetes mellitus; post-service medical records indicate that he has been treated for diabetes mellitus since 2000.  However, there is no evidence that he was exposed to Agent Orange during his military service - as he alleges.  In this regard, there is no verification of service in Vietnam or Agent Orange exposure during the Veteran's period of active duty.  See 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Board notes that, in a May 2008 decision, the Federal Circuit held that VA regulations required that a veteran have set foot within the land borders of Vietnam for presumptive service connection and that a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  The Federal Circuit further held that VA's amendment to its Adjudication Procedure Manual excluding veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The claimant in Haas filed a petition for a writ of certiorari to the United States Supreme Court, which was denied on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Nonetheless, in January 2010, VA issued Compensation and Pension Bulletin: January 2010 which extended the presumption of herbicide exposure based on "service in the Republic of Vietnam" to certain Navy veterans who served during the Vietnam War on vessels with specific designations, or that conducted "brown water" operations, despite designations as "blue water" vessels.  

In this regard, the Board notes that the Veteran's DD 214 confirms that the Veteran had 1 year, 7 months, and 24 days of foreign and/or sea service.  The Veteran reported that he served on a ship in the waters off the coast of Vietnam; the Veteran does not allege service within the land borders of Vietnam.  Service personnel records show that the Veteran served on the USS Kearsage from August 1966 to October 1966.  Nonetheless, pursuant to the Board's May 2011 remand, in response to the Court's Memorandum Decision, the RO obtained a ship history for the USS Kearsage.  According to the a search by the Defense Personnel Records Information Retrieval System (DPRIRS), the USS Kearsage had service in the Western Pacific beginning in June 1966, and conducted operations off the coast of Vietnam at various periods between August 1966 and November 1966; however, the ship did not deploy for service in port for the Republic of Vietnam.  The history and deck logs for the USS Kearsage also do not show that the ship docked or transited inland waterways of Vietnam; none of the ship's personnel stepped foot in Vietnam.  Thus, the USS Kearsage does not fall within the extension provided by the VA in the Compensation and Pension Bulletin: January 2010.  The presumptive period for Agent Orange exposure includes service in Vietnam from January 9, 1962 through May 7, 1975.  See 38 C.F.R. § 3.307(a)(6).  As the Veteran did not have service in Vietnam during the requisite time periods, he is not entitled to presumptive service connection in accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Board also notes that, although the Veteran contends that he was exposed to Agent Orange during his military service, he has not provided any additional evidence confirming such exposure.  In this regard, multiple searches of the National Personnel Records Center (NPRC), Joint Services Records Research Center (JSRRC), and National Archives and Records Administration (NARA), as well as DPRIRS, indicate that no period of service by the Veteran in Vietnam or any herbicide exposure during the relevant time period can be documented.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Thus, his alleged exposure to Agent Orange remains unsubstantiated.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus due to Agent Orange exposure is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


